Citation Nr: 1729957	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-13 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lung disability, to include pulmonary hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1983 to December 1992, with an additional period of reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  Subsequent to the March 2013 statement of the case, additional records were associated with the Veteran's claims file, with a waiver of Agency of Original Jurisdiction (AOJ) initial review.

Although the Veteran initiated an appeal with respect to her claim of service connection for a heart disability, she did not perfect her appeal on this issue as her VA Form 9, substantive appeal, was limited to service connection for a respiratory disability only.  The Board notes that the Veteran later submitted additional medical information pertaining to her heart disability.  To the extent that she seeks to reopen her heart disability claim, the Board encourages her file a claim with the RO.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to her claim.

The Veteran was discharged from service in December 1992.  Her service treatment records (STRs) note that she was seen for viral syndrome, upper respiratory infections, sinusitis, allergic rhinitis, bronchitis, tracheobronchitis with a component of bronchospasm, and pneumonia.  See August 1983, September 1986, April, May, and July 1987, January 1988, August 1991, and December 1992 STRs.  According to her December 1992 service separation report of medical examination, her lungs/chest were abnormal on clinical evaluation.

The Veteran's postservice private medical records include a diagnosis of pulmonary hypertension.  To date, she has not been afforded a VA examination in conjunction with her claim of service connection.  Given the lung diagnoses during service, and a diagnosis of a lung condition postservice, an examination to secure an opinion as to whether a current lung disability is related to service is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board further notes the second page of the Veteran's service separation report of medical examination is missing.  As this case is being remanded anyway, the RO should attempt to retrieve the complete service separation report of medical examination.

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain any STRs not already of record, to specifically include the Veteran's complete December 1992 service separation report of medical examination (and report of medical history), and associate such records with the claims file.

If such records are unavailable, it must be so noted for the record, the scope of the search should be described, and the Veteran must be so notified

2. The AOJ should ask the Veteran to identify all providers of evaluations or treatment she received for her lung disability and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is her responsibility to ensure that private records are received.

3. The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for her lung disability (i.e., update to the present all records of VA evaluations and treatment for her lung disability from all VAMCs).

4. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely cause of her lung disability.  The record, including this remand, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify any lung disability by diagnosis.

(b) Identify the likely cause of any (and each) lung disability diagnosed, to include pulmonary hypertension.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability arose during (was first manifested in) or was otherwise causally related, at least in part, to her active duty service?  All pertinent diagnoses already of record must be addressed.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

5.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).




